This appeal is upon the record proper without a bill of exceptions. The trial court certifies that the time for presenting and filing a bill of exceptions has expired.
The conviction of this appellant was for the offense denounced by section 3325 of the Code 1923, which provides: "Any person operating a motor vehicle, who, knowing or having reason to believe that injury has been caused to a person or property by said motor vehicle, leaves the place of said injury or accident, without stopping and giving his name and residence and operator's license number to the injured party or to some officer or to some person in the vicinity thereof, shall be guilty of a misdemeanor, punishable by a fine of not more than five hundred dollars or by imprisonment in the county jail for a term not exceeding six months."
This appellant was duly sentenced to hard labor for the county.
The judgment of conviction is affirmed, as the record appears regular and without error.
Affirmed.